     Case 2:19-cv-05165-GRB-AKT Document 62 Filed 02/24/20 Page 1 of 4 PageID #: 1474

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

        JORDAN SNYDER and LINDA SNYDER                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-CV-5165 (GRB)(AKT)
                                                                      )
            COUNTY OF NASSAU;                                         )
MADELINE SINGAS; PATRICK J. RYDER; COUNTY                             )
 POLICE DEPARTMENT; Nassau County Police                              )
     Detective Damien Saurez # 8794, et al                            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) COUNTY OF NASSAU;
                                           C/O Nassau County Attorney's Office, 1 West Street, Mineola NY 11501

                                           PATRICK J. RYDER
                                           NASSAU COUNTY POLICE DEPARTMENT
                                           1490 Franklin Ave Garden City, NY 11501
                                                                              (see enclosed addendum, continued)

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Cory H. Morris, Esq.
                                           Law Offices of Cory H. Morris, Cory H. Morris, P.C.
                                           135 Pinelawn Road, Suite 250s
                                           Melville NY 11747



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                %06(-"4$1"-.&3
                                                                                CLERK OF COURT


Date:    02/24/2020
                                                                                           Signature of Clerk or Deputy Clerk
       Case 2:19-cv-05165-GRB-AKT Document 62 Filed 02/24/20 Page 2 of 4 PageID #: 1475

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-5165 (GRB)(AKT)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 2:19-cv-05165-GRB-AKT Document 62 Filed 02/24/20 Page 3 of 4 PageID #: 1476




                         Index No: 2:19–cv–05165   GRB–AKT


     United States District Court
                                     for the

        EASTERN DISTRICT OF NEW YORK
       JORDAN SNYDER and LINDA SNYDER,
                                                                 Plaintiffs
                                   –v–
       COUNTY OF NASSAU; MADELINE SINGAS as NASSAU COUNTY
       DISTRICT ATTORNEY; PATRICK J. RYDER as Commissioner of
       Police, Nassau County Police Department and the NASSAU
       COUNTY POLICE DEPARTMENT; Nassau County Police Detective
       Damien Saurez # 8794, Nassau County Police Detective Brendan
       C Gibbs (# 8774) individually and in their official capacity;
       Nassau County Police Officers John and Jane Doe # 1–10,
       individually and in their official capacity; VILLAGE OF
       HEMPSTEAD and Hempstead Police Officer Ian Roth No. 1252,
       individually and in his official capacity; Hempstead Police
       Officers John And Jane Doe # 1–10, individually and in their
       official capacity as officers of the Village of Hempstead Police
       Department, and the VILLAGE OF HEMPSTEAD POLICE
       DEPARTMENT; JOHN PLACKIS, as DIRECTOR OF PROBATION, and
       NASSAU COUNTY DEPARTMENT OF PROBATION,
       And BRANDON CHAMBERS,
                                                                 Defendants


       SUMMONS CAPTION AND ADDENDUM
   TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:19-cv-05165-GRB-AKT Document 62 Filed 02/24/20 Page 4 of 4 PageID #: 1477
                                            Summons-Addendum, 19-CV-5165 (*5%)(AKT)


                                       ADDENDUM
 Nassau County Police Detective Damien Saurez # 8794
       1490 Franklin Ave Garden City, NY 11501 C/O Nassau County Attorney's Office, 1
       West Street, Mineola NY 11501
 Nassau County Police Detective Brendan C Gibbs (# 8774)
       1490 Franklin Ave Garden City, NY 11501 C/O Nassau County Attorney's Office, 1
       West Street, Mineola NY 11501
 PATRICK J. RYDER and the NASSAU COUNTY POLICE DEPARTMENT
       1490 Franklin Ave Garden City, NY 11501 C/O Nassau County Attorney's Office, 1
       West Street, Mineola NY 11501
 MADELINE SIGNAS, NASSAU COUNTY DISTRICT ATTORNEY
       99 Main Street, Hempstead NY 11550
 VILLAGE OF HEMPSTEAD O/B/O Village of Hempstead POLICE DEPARTMENT and
 Hempstead Village Police Officer Ian Roth
       VILLAGE OF HEMPSTEAD 99 James A. Garner Way, Hempstead NY 11550
 JOHN PLACKIS, as DIRECTOR OF PROBATION, and NASSAU COUNTY DEPARTMENT
 OF PROBATION,
       400 County Seat Drive, Mineola, NY 11501
 BRANDON CHAMBERS,
       27 Albemarle Avenue, Hempstead NY 11550
